Per Curiam
: In two informations for the offense of burglary in the first degree the prosecuting attorney alleged that Genaro Colón Allende, broke into two houses “during the hours of the night” with the criminal intention of committing grand or petit larceny. In the arraignment, the defendant, assisted by counsel, pleaded guilty to both offenses, and was sentenced, concurrently, from one to five years’ imprisonment in the penitentiary in. each case.
Alleging that said sentences were void because the lower court had not determined the dégree of-the offense pursuant to § 31Q of the Code of Criminal Procedure, the defendant' filed in said court a petition for habeas corpus, which petition was dismissed after a hearing. Feeling aggrieved he appealed, and alleges that the court erred in not granting *2the petition pursuant to our ruling in Nieves v. Jones, Acting Warden, 72 P.R.R. 272.
The appellant is wrong. Precisely in the Nieves case we said that the case law in California has laid down that “when the defendant pleads guilty to a charge of burglary committed in the nighttime or of robbery armed with a deadly Weapon (both considered in the first degree), the court does not err in failing to determine the degree of the crime, for defendant’s admission that he committed the offense under the circumstances alleged in the information is sufficient. See Ex parte Haase, 90 Pac. 946 (C. A. 3, Cal., 1907) and People v. Mendietta, 226 P. 2d 34 (D.C.A. 1, Cal., 1951).”
Even though under the light of the facts alleged in the information in the Nieves case, supra, we decided that those cases were not applicable, they do apply to the present case and, therefore, the judgment will be affirmed.-